Citation Nr: 1611790	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-39 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.
 
2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1979 to February 1999 and from May 2003 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the VA Regional Office (RO) in Jackson, Mississippi. 

This case was previously before the Board in April 2012, July 2014, and July 2015.  As will be discussed below, the Board finds that there has not been substantial compliance with the Board's prior remand directives.  Accordingly, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there has not been substantial compliance with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

The July 2015 remand directed that an addendum medical opinion be obtained addressing the existence and etiology of any right or left ankle disability.  The remand directed that the examiner review the record and identify all diagnoses related to the Veteran's claimed right and left ankle disorders and then identify all such disorders present since August 2007.  The examiner was instructed that a complete rationale must be provided for any opinion and conclusion expressed. 
A VA addendum opinion was obtained in October 2015.  The examiner stated that the 2012 and 2014 VA examination reports and opinions had been reviewed, as well as the Veteran's medical records, including the 2012 ankle x-ray reports.  The examiner opined that there was no current diagnosis for the Veteran's right or left ankle and that the Veteran's reports of ankle pain, which were noted by the Veteran's podiatrist, were part and parcel of his foot condition.  Accordingly, there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic right or left ankle disorder or residuals thereof.  

After reviewing the examination report and the evidence of record, the Board agrees with the representative's assertion in the March 2016 Appellant Brief that the opinion is inadequate for adjudicating the claims.  The examiner did not acknowledge or address any of the diagnoses of record, including degenerative joint disease, left ankle instability, and bilateral ankle pain, or account for any of the pertinent objective findings, including possible ankle joint effusions ankle deformity, decreased ankle flexion and extension, and intermittent ankle swelling.  Additionally, the examiner provided no rationale or explanation in support of his finding that the Veteran's ankle pain was part and parcel of his diagnosed foot condition.  As the October 2015 opinion is inadequate for adjudicating the claims, on remand, an adequate VA opinion must be obtained. 

The July 2015 remand also directed that prior to returning these matters to the Board the claims should be readjudicated in a supplemental statement of the case (SSOC).  While an SSOC was issued in January 2016, it did not consider or address pertinent evidence of record including the VA treatment records that were obtained in September 2015.  As those records contain pertinent diagnoses and objective findings regarding the Veteran's right and left ankle disorders, the January 2016 SSOC is materially defective and does not substantially comply with the Board's directive to issue a SSOC.  See 38 C.F.R. § 19.31 (2015) (stating that the purpose of an SSOC is to inform the Veteran of any material changes in, or additions to the information provided in the statement of the case).  

The Board also finds that there may be outstanding VA treatment records.  A May 8, 2015 VA podiatry note, indicated that a second pair of orthotics had been ordered for inter alia the Veteran's ankle pain and that the clinic would call the Veteran to schedule a pick up when they arrived.  Treatment records subsequent to May 8, 2015 have not been associated with the record.  As the outstanding podiatry notes may be relevant to the Veteran's claims, on remand, all outstanding VA treatment records must be obtained and associated with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated from May 8, 2015 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any right or left ankle disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays or MRIs should be accomplished, if warranted.  If x-rays or MRIs are not necessary, the examiner should explain why such testing is not necessary in rendering the requested diagnoses or opinions.  The examiner is requested to address the following:

a.  Identify any diagnosable right or left ankle disability present since the Veteran filed his claim in August 2007, even if the condition subsequently resolved.

In so doing, the examiner must address the diagnoses and objective findings of record, including degenerative joint disease, left ankle instability, and bilateral ankle pain, possible ankle joint effusion ankle deformity, decreased ankle flexion and extension, intermittent ankle swelling, and bilateral ankle pain.  

The examiner should also address the August and September 2007 x-ray findings.

If the examiner finds that these diagnoses were not present during the pendency of the appeal, the examiner must provide a detailed rationale explaining why these diagnoses were not accurate.

If the examiner finds that the Veteran's objective and subjective symptoms are not related to an ankle disability, but are related to his diagnosed bilateral foot disabilities, the examiner must provide a detailed rationale. 

b.  For each diagnosed right or left ankle disability present during the pendency of the appeal, state whether it is at least as likely as not (a 50 percent or greater probability) that it began in or is otherwise etiologically related to any incident of the Veteran's military service.  

In so opining, the examiner should address the February 1982 STR noting bilateral ankle pain, the July 1982 STR noting right ankle contusion, the September 1988 and April 1989 STRs noting mild left ankle ligamentous laxity, the November 2004 STR noting bilateral ankle pain, the February 2005 STR assessing the Veteran with a left ankle sprain of the anterior talofibular ligament, and the March 2005 report of medical history.

In rendering the requested opinion, the examiner should address the lay statements of record regarding the Veteran's in-service and post-service bilateral ankle symptoms, and reconcile his or her opinion with the opinions of record.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




